UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA


MOHAMEDOU OULD SLAHI,              :
                                   :
          Petitioner,              :
                                   :
     v.                            : Civil Action No. 05-0569 (JR)
                                   :
BARACK OBAMA, et al.,              :
                                   :
          Respondents.             :


                                 ORDER

          Upon review of the relevant classified filings, the

Petitioner’s motion to supplement the traverse and the

Petitioner’s motion for admission of hearsay are granted as

unopposed.

          The Petitioner’s renewed motion for discovery is

denied, because nothing in the traverse has convinced me that the

requested discovery now falls within the scope of section I.E.2

of the amended Case Management Order.

          The Petitioner’s motion to compel and for additional

discovery is denied.     The motion to compel is moot because the

government has searched for responsive documents, and informed

the Petitioner that it has found none.    The motion for additional

discovery is denied because the requested documents are not

likely to materially undermine the government’s case for

detention.

          The Petitioner’s motion for exculpatory evidence

provided to the Guantanamo Review Task Force and the Petitioner’s
motion to discover standard operating procedures are denied.

Petitioner claims that the requested evidence would show that the

Petitioner is no longer a threat to the United States, but the

detainee’s current dangerousness is not a relevant issue in these

proceedings under my interpretation of the Authorization of

Military Force.   See No. 05-2379, Awad v. Obama, Dkt. 178

(Memorandum Order Denying Writ of Habeus Corpus), at 7-8.

          The Respondents’ motion to supplement the record with

rebuttal evidence is denied without prejudice.     If, during or

after the merits hearing, it appears that the rebuttal evidence

is critical to the government’s case for detention, I will

consider a renewed motion to admit the evidence.    Accordingly,

the Petitioner’s conditional motion for extension of time is

denied as moot.

          It is SO ORDERED.




                                JAMES ROBERTSON
                          United States District Judge




                               - 2 -